Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 August 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Augst. 25th 1804

I recieved your favor of the 12th last night and was very much greived to learn that you were so unwell do not I entreat you my beloved friend suffer yourself to despair our little darling has it is true been most allarmingly ill during the greatest part of the Summer but but I thank God he is perfectly recover’d and growing quite fat I thought I had taken the greatest precaution when writing not to alarm you knowing your disposition and how seriously any anxiety of this kind always affects your health but I again with the most heartfelt pleasure assure you that our dear Children are both in perfect health and to heaven I offer most fervent prayers for its continuation—
I am happy to learn that Quincy is become so gay I hope it will help to relieve the depression and in of spirits and indisposition which you at present labour under. I know nothing so calculated to remove this as chearful company—
Poor Dueze is no more his fate was dreadful. he was starved to death owing to a false and mistaken pride which induced him to conceal his wretched situation. he was not discover’d by his friends untill too late to be of service it is said a Vessel which he had chartred and which he hourly expected before his death with property to a large amount of which he was the owner—
Adieu my best loved friend What I proposed about the Carriage was by no means intended to offend and I own I  not expect to hear a repetiton of words which have so often wounded my feelings. I shall however take less pains in future as it regards these things my Boys are no fools thank God and I make no doubt will be able to make their way in the world as their father and his father have before them without any very great helps had I daughters I should feel very  at such a charge were it just.
Adieu once more believe in spite of every thing you can say to mortify me your sincerely affectionate
L C Adams